Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 14-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 3/18/22, is hereby withdrawn and claims 167-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Delete “about” in claim 6. 
	Delete “about” in claim 7. 
	Amend “an amount of about 0.001 wt% to about 1 wt%” to “an amount of 0.001 wt% to 1 wt%” in claim 14. 
	Amend “an amount of about 0.075 wt% to about 0.35 wt%” to “an amount of  0.075 wt% to 0.35 wt%” in claim  15. 
	Amend “ about 300 nm to about 420 nm and a power of about 15 mW/cm2” to “300 nm to 420 nm and a power of 15mW/cm2” in claim 17. 
	Amend “about 365 nm and a power of about 50mW/cm2” to “365 nm and a power of 50 mW/cm2” in claim 18. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although Cheng teaches a protonated titanate, Cheng does not teach a potassium titanate doped with platinum as claimed in claim 1. 
There is no motivation to replace a protonated titanate as taught by Cheng with a potassium titanate doped with platinum as claimed in claim 1. 
Li (2008) teaches a TiO2/ Potassium Titanate photocatalyst. Li does not teach the amount of TiO2 or the amount of potassium titanate and further does not teach potassium titanate doped with platinum. 
There is no motivation in Li to ensure the photocatalyst has the ranges as claimed in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/2/22